Douglas, J.,
dissenting. Because I believe that the majority opinion misapplies and misconstrues the discovery rule as announced in Oliver v. Kaiser Community Health Found. (1983), 5 Ohio St. 3d 111, 5 OBR 247, 449 N.E. 2d 438, I dissent.
The majority today holds that the one-year medical malpractice limitations period embodied in R.C. 2305.11(B) begins to run when the patient discovers or should have discovered the injury. This is an incorrect application of the discovery rule as set forth in Oliver, supra.
An examination of Oliver reveals that it is not the discovery of the injury that begins the running of the statute of limitations. The limitations period does not begin to run until the patient discovers the malpractice which caused the injury. It is true that in some cases, the discovery of the injury and of the malpractice may be simultaneous, as in the classic case of a surgical sponge left in the body of the patient which the patient reasonably does not discover until after the expiration of the limitations period. Such an injury is so strongly indicative of malpractice that it could be said that discovery of the injury is concomitant with the discovery of malpractice. However, in many cases the injury will be immediately obvious, but the patient will have no reason to suspect that the injury was actually caused by malpractice until after the limitations period has passed. The Oliver decision was intended to embrace both situations by allowing either of such patients to file a malpractice action within one year after he knew or should have known of the malpractice which caused the injury. The opening paragraph of the Oliver opinion is instructive:
“The narrow issue raised by this appeal is whether a cause of action for medical malpractice pursuant to R.C. 2305.11(A) accrues upon the termination of the medical relationship or upon the time of the discovery of the malpractice.” (Emphasis added.) Id. at 112, 5 OBR at 248, 449 N.E. 2d at 439.
This and other statements in the Oliver opinion make it clear that it is the discovery of the malpractice which caused the injury, not just of the injury, which begins the running of the statute of limitations. See, also, Clark v. Hawkes Hospital (1984), 9 Ohio St. 3d 182, 9 OBR 467, 459 N.E. 2d 559, in which it was stated that “[t]he statute of limitations contained in R.C. 2305.11(A) commences to run when a patient actually discovers or *64in the exercise of reasonable care and diligence should have discovered an injury which is the result of malpractice.” Id. at 183, 9 OBR at 468, 459 N.E. 2d at 561. In Saunders v. Choi (1984), 12 Ohio St. 3d 247, 12 OBR 327, 466 N.E. 2d 889, we cited Oliver, supra, for the proposition that the pertinent discovery date is that on which the malpractice is discovered. Id. at 248, 12 OBR at 328, 466 N.E. 2d at 890, fn. 1.
The majority’s reliance on Richards v. St. Thomas Hospital (1986), 24 Ohio St. 3d 27, 24 OBR 71, 492 N.E. 2d 821, is misplaced. This court’s decision therein barring the patient’s cause of action as untimely filed was based on our finding that the patient “alleged nothing which reasonably suggests that he should not have discovered the alleged malpractice within the one year prescribed by R.C. 2305.11(A), had he been diligent.” Id. at 28-29, 24 OBR at 72, 492 N.E. 2d at 823. Thus, Richards merely applies the Oliver discovery rule, finding that the patient therein should have discovered the 'malpractice before the limitations period expired. The instant cause is completely distinguishable from Richards. Appellants herein contend that the alleged malpractice in this case was not discovered, in the exercise of reasonable diligence, until on or about February 9, 1983, less than a year before the filing of the instant complaint. If this contention is believed, appellants’ complaint was timely filed, since the malpractice was reasonably discoverable less than one year before the date of filing. Therefore, I am persuaded that the instant cause is not a proper one for summary judgment.
Sweeney, J., concurs in the foregoing dissenting opinion.